OPINION — AG — THE NOTICE REQUIRED BY 19 O.S. 1961 731 [19-731], MUST BE PUBLISHED IN TWO QUALIFIED NEWSPAPER IN EACH ISSUE THEREOF APPEARING DURING A THIRTY DAY PERIOD PRIOR TO THE SPECIAL ELECTION, OR, IN THE CASE OF A DAILY OR SEMI WEEKLY NEWSPAPER, IN THE NUMBER OF ISSUES SPECIFIED IN 25 O.S. 1961 103 [25-103]. FURTHER, SUCH NOTICE COULD BE GIVEN IN TWO DAILY NEWSPAPERS, IN TWO WEEKLY NEWSPAPER, OR IN ONE DAILY NEWSPAPER AND ONE WEEKLY NEWSPAPER. CITE: 19 O.S. 1961 731 [19-731], OPINION NO. 64-170, ARTICLE X, SECTION 10 (JAMES FUSON)